Citation Nr: 1129845	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-03 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a left knee disability. 

2. Entitlement to an initial compensable rating for right knee disability.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from January 2006 to May 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for right and left knee patellofemoral syndrome. The Veteran has appealed from the initial assigned evaluations for both service-connected disabilities. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  The Board has seen fit to recharacterize the issues on appeal more broadly to allow for the proper evaluation of all manifestations of service-connected disability in either the right or left knee.

The Board previously remanded this case in June 2010, namely for the opportunity for the Veteran to undergo a new VA Compensation and Pension examination to evaluate the condition of his knees. The case has since been returned to the Board for appellate disposition. 


FINDINGS OF FACT

1. Since the May 12, 2006 effective date of service connection, the left knee disability has not been manifested by instability, but has been manifested by left knee cartilage injury as substantiated by a VA MRI study; range of motion in the left knee has been no worse than from 0 to 130 degrees, when taking into account functional loss due to pain on repetitive use. 

2. Since the May 12, 2006 effective date of service connection, the right knee disability has not been manifested by instability, but has been manifested by right knee cartilage injury as substantiated by a VA MRI study; range of motion in the right knee on VA examination has been no worse than from 0 to 140 degrees. 

CONCLUSIONS OF LAW

1. The criteria are not met for initial rating higher than 10 percent for left knee disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260, 5261, and 5259 (2010).

2. The criteria are met for an initial 10 percent rating for a right knee disability based on injury to the cartilage, effective May 12, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 5260, 5261, and 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal being decided for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with        the RO's decision as to the assigned disability rating does not trigger additional           38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service connection for right and left knee patellofemoral syndrome have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA outpatient records. The Veteran has also undergone VA Compensation and Pension examination where warranted to determine the severity of symptomatology in connection with service-connected disability. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). A new VA medical exam was scheduled pursuant to the Board's June 2011 remand directive, however, the Veteran failed to report for it. In furtherance of his claims, the Veteran provided several personal statements. He declined the opportunity for a hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Prior to addressing the merits of this case, the Board makes note of the fact that        the Veteran apparently failed to appear for a July 2010 VA Compensation and Pension examination, scheduled pursuant to the Board's prior remand directive. Therefore, the Board does not have the benefit of any medical evidence acquired through this examination in adjudicating the instant appeal. 

Under applicable law, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall take appropriate action. See 38 C.F.R. § 3.655(a). Where, as here, the case is one filed for original disability compensation (a claim for higher initial rating for service-connected disability), the claim shall be addressed based on the evidence of record. See 38 C.F.R. § 3.655(b). 

Consequently, the Veteran's claims must be rated on the existing evidence of record. He was duly informed through VA correspondence  of the consequences of his failure to report for his examination. The May 2011 SSOC underscored the importance of reporting for the exam. At no time has the Veteran offered a good cause justification for his failure to appear for the examination, or requested a rescheduling of it. Due to the Veteran's failure to appear for the scheduled VA exam, the consideration of his appeal must proceed accordingly.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.          § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the Veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The RO has evaluated the service-connected patellofemoral syndrome of the             left knee as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of leg extension. The actual use of Diagnostic Code 5260 appears to be incorrect here, inasmuch as the Veteran never met the standard under Diagnostic Code 5260 for a compensable rating. What it appears the RO intended to do was to assign a 10 percent rating under Diagnostic Code 5003, for degenerative arthritis, based upon the RO's stated purpose to compensate the Veteran for "reduced motion due to pain." Indeed, while Diagnostic Code 5003 recognizes what has manifested here, noncompensable limitation of motion, a 10 percent rating is not in order under this Code unless arthritis is diagnosed.  Here, arthritis is not diagnosed, and limitation of motion is not so severe as to warrant a compensable rating on its own.  Accordingly, a compensable rating should not have been afforded under Codes 5003 and/or 5260.  Regardless, as is explained below, the Board agrees that an initial 10 percent rating is in order for the knee disability from the effective date of service connection, however, the more applicable code for rating such disability is Diagnostic Code 5259.   
Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that    a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Also potentially applicable in this case, for reasons outlined below, is Diagnostic Code 5258, which provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.

Meanwhile, Diagnostic Code 5259 provides for the assignment of a single                  10 percent rating for removal of the semilunar cartilage, symptomatic.

The Veteran underwent a VA Compensation and Pension examination in May 2007. He then reported symptomatology of intermittent pain, stiffness, and giving way. The reported treatment modality was over-the-counter pain medication as necessary with some relief. Precipitating factors were prolonged sitting, standing, and ambulation. There was mild additional limitation of motion and functional impairment during flare-ups. The Veteran reportedly used an elastic brace for exercises. On physical exam, the Veteran's range of motion for both knees was from 0 to 140 degrees. With repetitive motion, range of motion in the left knee was from 0 to 130 degrees, with pain starting at 130 degrees only after repetitive testing. The Veteran was capable of normal ambulation without an assisted device, with mild bilateral knee varus, right side more than left. Knee stability was within normal limits bilaterally. An x-ray of the bilateral knees was within normal limits. There was no fracture, or evidence of joint effusion, and the joint spaces were unremarkable. The diagnosis given was of bilateral patellofemoral syndrome.         The VA examiner reiterated that factors of pain and lack of endurance provided for additional limitation of motion in the left knee of 10 degrees. 

In a June 2007 note, S.H., a private physician, indicated that the Veteran had complained of severe pain at both knees after running long distances, and prolonged sitting or standing. The Veteran also complained of difficulty weightbearing.               A medication regimen for treatment purposes was outlined. 

Records of VA outpatient treatment show a September 2007 orthopedic surgery consult during which the Veteran reported that his knee pain still bothered him occasionally but he denied pain at that time. On physician exam, the knees were ligamentously stable to varus/valgus stress. There was negative Lachman's test on the right, and slightly more motion with Lachman's on the left. He had full painless range of motion bilaterally. There was a positive grind test bilaterally.                   The assessment was bilateral patellofemoral syndrome. 

Later that month, MRIs were taken of both knees. On the left side, the MRI study impression was of extensive oblique horizontal tear posterior horn and body medial meniscus extending to the superior articular surface. The study also detected no abnormal signal of the anterior and posterior cruciate ligaments. A small joint effusion was present. On the right side, the MRI's impression was of a tear in the posterior horn of the medial meniscus extending to the superior articular surface. Again, no abnormal signals were noted at the anterior and posterior cruciate ligaments, and a very small joint effusion was observed.

Following the September 2007 records, there is no further indication that                  the Veteran obtained VA medical or private treatment for his bilateral knee condition, as confirmed by a records inquiry following the Board's June 2010 remand. 

As discussed below, the Board will deny the claim for increased rating for a left knee disability (but not disturb the current rating as a 10 percent rating is in order for cartilage injury of the left knee under Diagnostic Code 5259), and will award an initial 10 percent rating for the right knee, based on injury to the cartilage, from May 12, 2006. 

At the outset, while the Veteran has not been diagnosed with arthritis, the Board looks to the manifestation of limitation of motion, in accordance with Diagnostic Code 5003, and the rating criteria outlined under either Diagnostic Code 5260, for limitation of leg flexion, or Diagnostic Code 5261, limitation of leg extension. The Board has considered these diagnostic codes to determine whether a compensable rating may now be assigned for either right or left knee loss of range of motion. Considering the left knee, the Veteran had range of motion from 0 to 130 degrees, after taking into account functional loss due to pain on repetitive use. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. This represents a loss of 10 degrees from total possible knee flexion. Applying Diagnostic Code 5260, these findings are not enough to warrant even a compensable rating. Meanwhile, considering the right knee, range of motion has consistently been normal at 0 to 140 degrees, and therefore could not support a compensable rating.  In light of the retained functional capacity the Veteran has for knee mobility, no higher disability rating would be warranted. Unfortunately, the Veteran was not able to report for a scheduled VA examination in 2010 to obtain the most contemporaneous findings. The Board's review is constrained by the record before it, and this does not substantiate any more than the existing assigned ratings taking into consideration limitation of motion. 

Next, the Veteran does not have further ratable symptomatology under Diagnostic Code 5257 on the right or left side, involving "other" impairment of the knee with lateral subluxation and/or instability. Tests of both knees' stability have repeatedly been normal. Nor has the Veteran himself provided an ongoing account of symptoms generally similar to right or left knee subluxation or instability.

While the right and left knee disabilities do  not warrant a compensable rating under the Diagnostic Codes applicable for rating loss of full range of motion and instability, the disabilities do each warrant a 10 percent rating based on injury to the cartilage.  Symptomatic damage to cartilage could be a separate compensable manifestation. In this case, the September 2007 VA MRI study clearly confirmed the presence of a tear in the posterior horn of the medial meniscus on the right side and a tear on the left. In terms of the VA rating schedule, on first glance the directly applicable criteria would be Diagnostic Code 5258, for dislocation of the semilunar cartilage. However, the Veteran does not manifest most of the additional functional symptoms necessary to assign a rating under Diagnostic Code 5258, including frequent episodes of "locking" and joint effusion. So Diagnostic Code 5258 on the whole is not applicable. Meanwhile, there is Diagnostic Code 5259, which literally applies to removal of the semilunar cartilage. To the Board's knowledge, technically the Veteran has never undergone surgical removal of any knee cartilage. That notwithstanding, the Board chooses to rate to Diagnostic Code 5259 by analogy, given that this diagnostic code substantially accounts for cartilage damage with less overt functional symptomatology, as in the present situation. See 38 C.F.R. § 4.27 (permitting application of an analogous diagnostic code where an unlisted disease, injury, or residual condition is encountered). Moreover, it is reasonable to assume that the Veteran has experienced this injury to cartilage since at least the time of his discharge from military service. Consequently, the Board will deny an increased rating, but continue (under Code 5259 rather than 5260) the 10 percent rating assigned for the left knee disorder and grant an initial 10 percent rating for right knee injury to cartilage, from the effective date of service connection, May 12, 2006. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected knee disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by her current schedular rating. Indeed, according to the most recent VA examination he remains gainfully employed. Moreover, the Veteran's service-connected disorders have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for an increased initial rating for the left knee disorder, but granting an initial 10 percent rating for cartilage injury to the right knee. This determination takes into full account the potential availability of any "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any further increase in compensation is sought, the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

An initial rating higher than 10 percent for left knee disability is denied. 

An initial 10 percent rating for a right knee disability, based on injury to the cartilage is granted, effective May 12, 2006, subject to the law and regulations governing the payment of VA compensation benefits. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


